Citation Nr: 1210091	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-15 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to a rating in excess of 10 percent for Pellegrini-Stieda syndrome of the left knee, status post ligament repair.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2002.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO denied ratings in excess of 10 percent for the Veteran's right and left knee disabilities.  In June 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Pertinent to the February 2007 claim for increase, the Veteran's patellofemoral syndrome of the right knee has been manifested by manifested by no more than moderate instability; range of motion has been normal (0 degrees) on extension.

3.  Pertinent to the February 2007 claim for increase, the Veteran's Pellegrini-Stieda syndrome of the left knee, status post ligament repair has been manifested by slight knee impairment; range of motion has been full and there have been no medical findings of instability or other impairment.






CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent, but no higher, rating for patellofemoral syndrome of the right knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, 5257, 5260, 5262 (2011).

2.  The criteria for a rating in excess of 10 percent for Pellegrini-Stieda syndrome of the left knee, status post ligament repair, are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5256, 5260, 5261, 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2007 pre-rating letter provided notice as to what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal.  In addition, the March 2007 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  Hence, the March 2007 letter meets Pelegrini's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement

An August 2009 post-rating letter set forth the schedular criteria for higher ratings for the Veteran's right and left knee disabilities.  After issuance of the August 2009 notice, and opportunity for the Veteran to respond, the October 2010 Supplemental SOC (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of various VA QTC examinations.  Also of record and considered in connection with the appeal are various statements provided by the Veteran and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

VA outpatient treatment records dated in December 2006 reflect that the Veteran complained of bilateral knee pain.  He indicated that he felt like his knees were about to give out.  The treating physician noted that he complained more about loss of function than day to day pain, and that the Veteran indicated that he had to give up playing sports.  On examination, possible mild laxity in the right knee was noted.  No effusion was appreciated in either knee.  There was also no redness, swelling, or deformity of joints. 

A January 2007 MRI revealed posteromedial meniscus tear of the right knee.  The Veteran was referred for surgical consultation, where he indicated that he had already had left knee reconstruction in 2001 and did not want surgery on the right knee at that time.

On VA QTC examination in March 2007, the Veteran reported right knee symptoms of weakness, stiffness, swelling, and giving way.  In addition, he reported pain in the knee on an intermittent basis, occurring as often as once a week with each episode lasing 12 hours to 36 hours.  He denied radiation of right knee pain, and characterized the pain and aching and sharp, with a severity of 8 out of 10 at its highest level.  The pain was elicited by physical activity and relieved by rest and use of an ice pack.   He was able to function without medication, and denied any incapacitation.  With respect to the left knee, the Veteran also endorsed symptoms of weakness, stiffness, and swelling.  He also reported intermittent pain, occurring as often as once as week with each episode lasting 12 to 36 hours.  He denied any incapacitation.  Treatment included Motrin with minimal relief in his symptoms and no side effects.  Functional impairment with respect to both knees included difficulty with prolonged standing, walking, or climbing stairs.  

There were scars present over the left knee secondary to ligament repair.  There was no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, hypopigmentation, or abnormal texture of the scars.  They were described as hyperpigmented and less than 6 square inches.  The Veteran's posture and gait were normal, and he did not require an assistive device for ambulation.  

Examination of the knees revealed abnormal movement and guarding of movement bilaterally.  Further examination of the knee revealed positive crepitus bilaterally.  Knee joints were not in any fixed position or ankylosis.  Knee range of motion was normally bilaterally.  After repetitive range of motion however, the Veteran was additionally limited by pain, weakness, and lack of endurance, but without evidence of incoordination or fatigue.  The examiner indicated that the major functional impact was pain, but that there was no additional limitation of motion in degree.  Medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral meniscus tests were all within normal limits.  X-rays were negative for the right knee, but revealed status-post ACL repair of the left knee.  Diagnoses of patellofemoral syndrome of the right knee and Pellegrini-Stieda syndrome of the left knee, status post ligament repair, were assigned.  Functional impacts included difficulty with prolonged standing, walking, kneeling, or climbing stairs.

A VA outpatient treatment report dated in January 2008 notes that the Veteran complained of continued knee pain, weakness, and occasional brief locking more on the left than the right.  On examination, patellofemoral laxity bilaterally was noted.  There was no effusion, redness, swelling, or deformity of joints.  An assessment of tear of the right knee medical meniscus and left knee arthralgia was indicated.  

On VA QTC examination in September 2009, the Veteran reported that he underwent left knee ACL repair in service, and that the resulting scar was painful.  He denied other symptoms and functional impairment related to the scar.  With respect to the underlying left knee disability, he endorsed symptoms of weakness, swelling, stiffness, giving way, and pain.  He described the pain as intermittent, occurring three to four times per week, and lasting up to 2 or 3 days at a time.  He indicated that the pain could be rated a 4 out of 10 to a 6 out of 10, aggravated with physical activity, and relieved with rest.  He used heat and ice.  He described functional pain when walking and stiffness.  As for the right knee, the Veteran reported the same symptoms and functional impairment.  

On physical inspection, the examiner observed scarring of the left knee related to the Veteran's reconstructive ACL surgery.  The scars were linear, level, and nontender.  There was a screw present in one scar that was sticking out and was painful.  Posture and gait were normal, and there was no evidence of abnormal weight-bearing.  He did not use any assistive devices.  Evaluation of the right knee was normal, while evaluation of the left knee revealed tenderness over the ACL repair, especially where the screw protruded.  There were no other deformities or ankylosis.  Range of motion testing revealed flexion of both knees to 140 degrees, with pain beginning at 90 degrees on the left.  Extension was full to 0 degrees bilaterally, with no pain on motion for either knee.  While repetitive use caused pain, fatigue, weakness, and lack of endurance, there was no additional loss of motion on repetition.  Medial and lateral collateral ligaments were stable.  Anterior and posterior cruciate ligaments were also stable.  Medial and lateral meniscus test was negative.  There was no valgus or varus deformity.  An x-ray of the right knee was normal, while an x-ray of the left knee revealed postoperative changes of an ACL repair and minimal medial joint space narrowing with no hypertrophic spur formation of subchondral cyst formation.  Diagnoses of patellofemoral syndrome of the right knee and residuals of ACL repair and meniscal repair of the left knee were assigned.  

A December 2009 report reflects that the Veteran complained of chronic right knee pain with occasional swelling and giving way.  An MRI revealed "jumper knee" with subtotal tear and myxoid degeneration of the patellar tendon origin off of the inferior patella.  

On VA QTC examination in May 2010, the Veteran reported that he recently underwent arthroscopic surgery of the right knee to repair a tear of the patellar tendon and some deterioration of the menisci in his right knee joint.  He was currently following a physical therapy program to improve the strength in his right knee joint.  He continued to have weakness, stiffness, fatigability, lack of endurance, giving way, and recurring pain with swelling.  He indicated flare-ups of pain as often as 3 to 5 times per week lasting for 2 to 3 days at a time.  He said that the severity of pain rose of a level of 8 during flare-up.  He indicated that the pain was precipitated by physical activity and sometimes by prolonged standing or sitting, and was relieved by rest.   He used Motrin and ice for treatment.  He had pain with walking, standing and bending, and reported that he was unable to squat and had pain with kneeling.  

With respect to the left knee, the Veteran reported continued difficulties with weakness, stiffness, fatigability, lack of endurance, giving way, pain, and intermittent swelling in his left knee joint.  Also, he indicated that he experienced flare-ups of pain about 2 to 3 times per week, which sometimes lasted as long as 2 to 3 days.   The severity of pain was noted to rise to a level of 8 on a scale of 1 to 10.  The pain was precipitated by physical activity and relieve by rest.  He continued to have functional impairment because of pain in the left knee joint, and was unable to participate in activities such as a basketball.  He noted that he was not able to bend his knee full or squat or kneel without having pain.  He had not experienced any incapacitation.  Motrin provided little relief of pain.

There were post-operative incisional scars of the right and left knees.  There was some tenderness to palpation of the left knee scar, but no sign of inflammation, edema, keloid formation, disfigurement, limitation of motion, or limitation of function related to the scar.  As for the right knee, the linear scar measured 4 centimeters in length and was well-healed with no sign of inflammation, edema, limitation of motion, or limitation of function.  He did have some mild degree of keloid formation and hypopigmentation of the scar tissue.

The Veteran's posture was normal, but he walked with a mildly antalgic gait favoring his right leg because of pain in his right knee joint following recent right knee arthroscopic surgery and repair of the right patellar tendon.  Tandem gait was noted to be normal.  There were no signs of abnormal weight-bearing, and he did not use any assistive devices, though he reported that he had worn knee sleeves while playing basketball.  

Examination of the knee joints revealed that there was tenderness on palpation of the medial and lateral aspects of the right knee joint and guarding of movement of his knee joint.  There was also mild tenderness on palpation of the medial tibial scar overlying the screw inserted at the time of his anterior cruciate ligament repair, as noted above.  There was crepitus on extension of both knee joints.  He was only able to squat about 25 percent.  There was no sign of instability of the collateral or cruciate ligaments.  There was no meniscus click identified.  The varus/valgus test was positive on the right side and negative on the left side.  Drawer test was negative on both sides.  Range of motion testing revealed right knee flexion to 120 degrees with pain beginning at 90 degrees.  Flexion of the left knee was a full 140 degrees.  Extension was full to zero degrees for both knees.  There was no additional loss of motion upon repetition for any range of motion of either knee.  A diagnosis of status post torn patellar ligament and osteoarthritis of the right knee joint with status point arthroscopic debridement and repair of right patellar tendon with scar was assigned.  As for the left knee, a diagnosis of Pellegrini-Stieda syndrome associated with status post anterior cruciate ligament tear and status post anterior cruciate ligament reconstruction with scar was assigned.  Functional limitations including pain with squatting, being, kneeling, and prolonged standing and walking were indicated.  

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  Each following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.


A.  Right Knee

Historically, by rating action issued in July 2002, the RO granted service connection for right knee patellofemoral syndrome and assigned a 0 percent (noncompensable) rating effective July 14, 2002.  In a March 2003 rating decision, the RO granted a 10 percent rating for the disability under Diagnostic Code 5257, effective the date of the award of service connection.  The Veteran filed the instant claim for increased rating in February 2007, and appeals a June 2007 rating decision continuing the 10 percent rating.  

In April 2008, during the course of the Veteran's appeal, the RO awarded a separate 10 percent rating for his right knee disability on the basis of limitation of motion under Diagnostic Code 5260.  In a January 2010 rating decision, a 100 percent total temporary rating (TTR) was assigned effective March 5, 2010, based on surgical treatment of the right knee necessitating convalescence.  A 10 percent rating under Diagnostic code 5260 was restored from May 1, 2010.

Under Diagnostic Code 5257, a 10 percent rating is warranted when impairment of the knee is slight, a 20 percent rating is warranted when impairment of the knee is moderate, and a 30 percent rating is warranted when impairment of the knee is severe.  38 C.F.R. § 4.71a, DC 5257.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

The Board points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996)).

Considering the pertinent evidence in light of the above, the Board finds that, resolving all reasonable doubt in the Veteran's favor, the Veteran is entitled to a 20 percent rating for patellofemoral syndrome of the right knee as of the date of the February 2007 claim for increase..

The medical evidence outlined above clearly demonstrates that the Veteran's right knee patellofemoral syndrome was manifested by a meniscal tear of the right knee as early as January 2007.  Findings of a tear were confirmed again in December 2009.  However, given the fact that instability testing on all VA examinations was within normal limits, with the exception of positive varus/valgus stress test on examination in May 2010, the Board finds that the Veteran's recurrent instability is at most, moderate.  There is no evidence outside of the Veteran's subjective complaints to support a finding of severe instability.  For these reasons, the Board finds that the record supports award of a 20 percent but no higher rating for overall moderate instability under Diagnostic Code 5257 from the date of the February 2007 claim for increase.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board also finds that no higher rating for the right knee is Also, the Board notes that the medical evidence reflects that no separate, compensable rating is assignable on the basis of limitation of flexion and extension of the knee.  As noted above, a separate rating under Diagnostic Code 5260 on the basis of limitation of flexion has already been assigned, and that rating is not the subject of this appeal.  Moreover, the evidence reflects that right knee extension has been normal, to 0 degrees.  Thus, the Veteran's extension measurements are consistent with no more than a 0 percent (noncompensable) rating under Diagnostic Code 5261.  

The Board's consideration of  Diagnostic Code 5261 encompasses consideration of functional loss due to pain and other factors, consistent with DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  While on examinations, it has been noted that joint function was additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance, and incoordination, and that pain had the major functional impact, examiners also have noted no change in range of motion on repetitive testing.  Therefore, even considering the DeLuca factors, the Veteran's left knee motion has not been limited to 10 degrees or more on extension, and the examination findings are consistent with no more than a 0 percent (noncompensable) rating under Diagnostic Code 5261.  

Furthermore, as there is no evidence that the right knee disability involves any ankylosis, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the disability under Diagnostic Code 5256, 5258, 5259, 5262, or 5263 is not warranted.  The disability also is not shown to involve any other factor(s) that warrant consideration of any other provision(s) of the rating schedule.

B.  Left Knee

Historically, by rating action issued in July 2002, the RO granted service connection for residuals of anterior cruciate ligament and meniscus ligament repair of the left knee, with Pellegrini-Stieda syndrome, and assigned a 0 percent (noncompensable) rating effective July 13, 2004.  In a March 2003 rating decision, the RO granted a 10 percent rating for the disability under Diagnostic Code 5262, effective the date of the award of service connection.  In a February 2003 rating decision, a 100 percent TTR was assigned effective November 4, 2003, based on surgical treatment necessitating convalescence.  A 10 percent rating was restored from January 1, 2004.  The Veteran filed the instant claim for increased rating in February 2007, and appeals a June 2007 rating decision continuing the 10 percent rating.  

In October 2009, during the pendency of the Veteran's appeal, the RO awarded a separate, 10 percent rating for tender scar of the medial aspect of the left knee, effective September 11, 2009.  The RO later assigned an earlier effective date of May 23, 2008, for the award of the separate rating.   

Under Diagnostic Code 5262, malunion of the tibia and fibula of a lower extremity warrants a 10 percent rating when the disability results in slight knee or ankle disability.  A 20 percent rating requires that the malunion produce moderate knee or ankle disability.  A 30 percent rating requires that the malunion present marked knee or ankle disability.  A 40 percent rating requires nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

As noted above, the terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

The Board again notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson, 9 Vet. App. 7 (1996)).

Considering the pertinent facts in light of applicable rating criteria, the Board finds that, at no point pertinent to the February 2007 claim for increase has the Veteran's left knee disability warranted a rating higher than the 10 percent rating assigned, on any basis.

The above-described evidence indicates that, pertinent to the February 2007 claim for increase, the Veteran has described problems with the left knee, primarily ongoing pain.  However, no more than overall slight knee disability has been shown.  In so finding, the Board notes that despite the Veteran's complains of pain, examinations reflect that he has retained full range of motion.  In addition, there has been no objective evidence of instability.  

The Board has also considered whether the Veteran is entitled to a rating in excess of 10 percent on the basis of limitation of motion.  Here, however, the VA examination reports do not reflect limitation of flexion or extension such as to warrant a compensable rating.  To warrant a rating higher than 10 percent under Diagnostic Code 5260, the medical evidence must show flexion limited to 30 degrees or less.   Examinations reflect that the Veteran has retained full flexion of the left knee, which is consistent with a noncompensable rating under DC 5260.  Likewise, extension measurements are consistent with no more than a 0 percent (noncompensable) rating under DC 5261.

The Board also finds that no other diagnostic code provides a basis for any higher rating.  While separate ratings may be assignable for instability (see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998)), pertinent to the current claim for increase, there are no medical findings of instability of the left knee and instability testing on examination yielded normal findings, notwithstanding the Veteran's use of a knee brace.  

Moreover, in the absence of any ankylosis or other deformity, evaluation of the left knee under Diagnostic Code 5256 is not appropriate.  See 38 C.F.R. 4.71a.  Further, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

Finally, the Board notes that, to the extent that the Veteran experiences pain and tenderness resulting from scarring after surgical repair, he has already been awarded a separate rating for his residual scarring.

C.  Both Claims

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the February 2007 claim for increase has either the right or left knee been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the April 2008 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate each disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate either disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In adjudicating each claim for a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  While the Board has resolved all reasonable doubt in the Veteran's favor in granting a 20 percent rating for the Veteran's patellofemoral syndrome of the right knee, the preponderance of the evidence is against assignment of any higher rating for that disability or for the Veteran's Pellegrini-Stieda syndrome of the left knee, status post ligament repair (to include pursuant to Hart, cited above).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A 20 percent for patellofemoral syndrome of the right knee is granted, subject to the legal authority governing the payment of compensation benefits.

A rating in excess of 10 percent for Pellegrini-Stieda syndrome of the left knee, status post ligament repair is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


